DETAILED ACTION
Claims 1-11 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
I. 35 U.S.C. 112(f)
Examiner agrees that the current amendment to claims 8 and 9 overcomes the presumption of interpretation under 35 U.S.C. 112(f), therefore, the previous interpretations are withdrawn. 
 
II. 35 U.S.C. 112(b)
Examiner agrees the amendment to claim 3 overcomes the indefiniteness rejection, therefore the previous rejection is withdrawn. 

III. 35 U.S.C. 103
See Remarks page 10.  Examiner disagrees.  The claim limitation requires the compression unit compress “image data having been applied with a predetermined tone curve”. The claim language does not exclude the interpretation that the image data may be a signal derived from the HDR image as taught by Hsu. Therefore, all rejections are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuka (US 2018/0061026) in view of Hsu (US 2017/0256039). 
Regarding claim 1, Kozuka teaches: 
An image processing apparatus comprising at least one processor and/or circuit configured to function as following units: (Kozuka [0169] CPU) 
an obtaining unit configured to obtain image data having a first dynamic range, the image data having been applied with a predetermined tone curve, the predetermined tone curve being tone curve representing visual characteristics based on a relationship between the first dynamic range and an absolute luminance that is output; (Kozuka [0046] PQ curve, [0049] wherein the displayable peak luminance of the HDR tv is often lower than the peak luminance of the HDR signals [0053] the HDR tv is required to express the predetermined luminance that is the peak luminance of the HDR video by predetermined tone mapping) and 
Kozuka fails to teach:
a first compression unit configured to compress, by executing scaling processing on the image data having been applied with the predetermined tone curve, a dynamic range of the image data from the first dynamic range to a second dynamic range narrower than the first dynamic range while maintaining the predetermined tone curve. 
Hsu teaches: 
a first compression unit configured to compress, by executing scaling processing on the image data having been applied with the predetermined tone curve, a dynamic range of the image data from the first dynamic range to a second dynamic range narrower than the first dynamic range while maintaining the predetermined tone curve. (Hsu [0025] converting HDR images into SDR images. [0048-0051] the tone mapping unit calculates the display range of a current scene according the scene information and dynamically adjusts the display range based on various scenes to calculate the tone mapping curve, gamut mapping decides to protect the range and compression range according to a color distribution)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the compression unit (as taught by Hsu) to the HDR display method (as taught by Kozuka). Hsu was known at the time of Kozuka and the inventions lie in the same field of endeavor of HDR image processing. The motivation to combine the references is to preserve brightness details and contrasts from the HDR image during display to standard television sets. (Hsu [0005]). 

Regarding claim 2, the combination of Kozuka and Hsu teaches: 
The image processing apparatus according to claim 1, wherein, 
the predetermined tone curve is a tone curve conforming to OETF characteristics of PQ. (Kozuka [0051] EOTF for HDR See also Figure 4 showing EOTF of HDR (PQ))

Regarding claim 5, the combination of Kozuka and Hsu teaches: 
The image processing apparatus according to claim 1, wherein 
the first dynamic range is an HDR image dynamic range, (Hsu [0025] converting HDR images into SDR images. ) and 
the second dynamic range is an SDR image dynamic range. (Hsu [0025] converting HDR images into SDR images.)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the compression unit (as taught by Hsu) to the HDR display method (as taught by Kozuka). Hsu was known at the time of Kozuka and the inventions lie in the same field of endeavor of HDR image processing. The motivation to combine the references is to preserve brightness details and contrasts from the HDR image during display to standard television sets. (Hsu [0005]). 

Regarding claim 9, the combination of Kozuka and Hsu teaches: 
	the image processing apparatus according to claim 1; (Please see discussion of claim 1 above)
	an image sensor; (Kozuka Figure 13 “film capture’ featuring a handheld camera) and 
	at least one processor and/or circuit (Kozuka [0169] CPU) configured to function as a generating unit configured to generate the image data based on an electrical signal generated by the image sensor. (Kozuka Figure 13 “HDR TV”)

	Regarding claim 10, the combination of Kozuka and Hsu teaches: 
	An image processing method executed by an image processing apparatus, comprising at least one processor and/or circuit (Kozuka [0169] CPU) configured to function as following units: 
	obtaining image data having a first dynamic range, the image data having been applied with a predetermined tone curve, the predetermined tone curve being a tone curve representing visual characteristics based on a relationship between the first dynamic range and an absolute luminance that is output;  (Kozuka [0046] PQ curve, [0049] wherein the displayable peak luminance of the HDR tv is often lower than the peak luminance of the HDR signals [0053] the HDR tv is required to express the predetermined luminance that is the peak luminance of the HDR video by predetermined tone mapping) and 
	compressing by executing scaling processing on the image data having been applied with the predetermined one curve, a dynamic range of the image data from the first dynamic range to a second dynamic range narrower than the first dynamic range while maintaining the predetermined tone curve. (Hsu [0025] converting HDR images into SDR images. [0048-0051] the tone mapping unit calculates the display range of a current scene according the scene information and dynamically adjusts the display range based on various scenes to calculate the tone mapping curve, gamut mapping decides to protect the range and compression range according to a color distribution)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the compression unit (as taught by Hsu) to the HDR display method (as taught by Kozuka). Hsu was known at the time of Kozuka and the inventions lie in the same field of endeavor of HDR image processing. The motivation to combine the references is to preserve brightness details and contrasts from the HDR image during display to standard television sets. (Hsu [0005]). 




	Regarding claim 11, the combination of Kozuka and Hsu teaches: 
	A non-transitory computer-readable storage medium which stores a program for causing a computer to execute an image processing method comprising at least one processor and/or circuit configured to function as following units: (Kozuka [0169] CPU, memory, program instructions)
	obtaining image data having a first dynamic range, the image data having been applied with a predetermined tone curve, the predetermined tone curve being a tone curve representing visual characteristics based on a relationship between the first dynamic range and an absolute luminance that is output; (Kozuka [0046] PQ curve, [0049] wherein the displayable peak luminance of the HDR tv is often lower than the peak luminance of the HDR signals [0053] the HDR tv is required to express the predetermined luminance that is the peak luminance of the HDR video by predetermined tone mapping) and 
	compressing by executing scaling processing on the image data having been applied with the predetermined tone curve, a dynamic range of the image data from the first dynamic range to a second dynamic range narrower than the first dynamic range while maintaining the predetermined tone curve. (Hsu [0025] converting HDR images into SDR images. [0048-0051] the tone mapping unit calculates the display range of a current scene according the scene information and dynamically adjusts the display range based on various scenes to calculate the tone mapping curve, gamut mapping decides to protect the range and compression range according to a color distribution)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the compression unit (as taught by Hsu) to the HDR display method (as taught by Kozuka). Hsu was known at the time of Kozuka and the inventions lie in the same field of endeavor of HDR image processing. The motivation to combine the references is to preserve brightness details and contrasts from the HDR image during display to standard television sets. (Hsu [0005]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kozuka and Hsu, as applied to claim 1 above, in further view of Kanda (US 2018/0241979). 
Regarding claim 3, the combination of Kozuka and Hsu fails to teach: 
the first compression unit multiplies the image data by a ratio of a second value to a first value to compress the image data from the first dynamic range to the second dynamic range, 
the first value is an output value of the predetermined tone curve in a case where a maximum value of the first dynamic range is an input, and 
the second value is an output value of the predetermined tone curve in a case where a maximum value of the second dynamic range is an input. 
Kanada teaches: 
the first compression unit multiplies the image data by a ratio of a second value to a first value to compress the image data from the first dynamic range to the second dynamic range, (Kanada [0091] broadly interpreted as any conversion formula, such as y=(Y1/X1)x)
the first value is an output value of the predetermined tone curve in a case where a maximum value of the first dynamic range is an input, (Kanada figure 9, luminance of output predetermined unit of context) and 
the second value is an output value of the predetermined tone curve in a case where a maximum value of the second dynamic range is an input. (Kanada Figure 9 value x1 corresponding to panel display luminance Y) 
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the luminance adjustment (as taught by Kanada) to the HDR display system (as taught by Kozuka and Hsu). The motivation to combine the references is to enable a video signal including the HDR signal to be displayed at a luminance desired by the user. (Kanada [0081])

Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuka and Hsu, as applied to 1 above, in further view of Wozniak (US 2018/0152686). 
Regarding claim 4, the combination of Kozuka and Hsu fails to teach: 
a second compression unit configured to compress the image data from the first dynamic range to the second dynamic range by compressing luminance at a constant ratio in a linear region; 
a conversion unit configured to convert, by a local tone mapping processing, tone characteristics of the image data compressed to the second dynamic range by the second compression unit; and 
a selection unit configured to select which of the first compression unit and the second compression unit is used to compress the image data from the first dynamic range to the second dynamic range.
Wozniak teaches: 
a second compression unit configured to compress the image data from the first dynamic range to the second dynamic range by compressing luminance at a constant ratio in a linear region; (Wozniak Figure 9 element 930 , 2nd segment that maps according to linear mapping, figure 8 shows the liner region of a tone mapping function)
a conversion unit configured to convert, by a local tone mapping processing, tone characteristics of the image data compressed to the second dynamic range by the second compression unit; (Wozniak [0070] can be configured to apply tone mapping on a region by region basis with a picture) and 
a selection unit configured to select which of the first compression unit and the second compression unit is used to compress the image data from the first dynamic range to the second dynamic range.(Wozniak [0059] based on the received information the decision logic selects a tone mapping mode from among multiple available tone mapping modes) 
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the second compression unit (as taught by Wozniak) to the HDR display system (as taught by Kozuka and Hsu). The motivation to combine the references is to render HDR video on display device whose peak brightness is lower than the peak brightness for a typical HDR display device but higher than the peak brightness for a typical display device having SDR. (Wozniak [0059]). 

Regarding claim 6, the combination of Kozuka, Hsu, and Wozniak teaches: 
the first compression unit determines the second dynamic range based on a luminance distribution of the image data (Hsu Figure 4 and [0025] converting high dynamic range images to SDR images) and 
the at least one processor and/or circuit is further configured to function as a third compression unit configured to compress the image data, which have been compressed to the second dynamic range, to a third dynamic range narrower than the second dynamic range by compressing luminance at a constant ratio in a linear region. (Wozniak Figures 6 and 7 showing an HDR is compressed to SDR whose dynamic range is lower than HDR and EDR. See also Figure 8 showing the portion of the graph that is broadly interpreted as the linear region used for mapping)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the third compression unit (as taught by Wozniak) to the HDR display system (as taught by Kozuka and Hsu). The motivation to combine the references is to render HDR video on display device whose peak brightness is lower than the peak brightness for a typical HDR display device but higher than the peak brightness for a typical display device having SDR. (Wozniak [0059]). 

Regarding claim 7, the combination of Kozuka, Hsu, and Wozniak teaches: 
the first compression unit determined the second dynamic range such that a width of the second dynamic range increases as the luminance distribution of the image data biases towards high luminance. (Wozniak Figure 8 showing the portion of the graph that is broadly interpreted as the linear region used for mapping. The linear portion shows that the dynamic range increases linearly with luminance)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the compression unit (as taught by Wozniak) to the HDR display system (as taught by Kozuka and Hsu). The motivation to combine the references is to render HDR video on display device whose peak brightness is lower than the peak brightness for a typical HDR display device but higher than the peak brightness for a typical display device having SDR. (Wozniak [0059]). 



Regarding claim 8, the combination of Kozuka, Hsu, and Wozniak teaches: 
the first dynamic range is an HDR image dynamic range, (Wozniak Figure 6 Request HDR video) and 
the third dynamic range is an SDR image dynamic range. (Wozniak Figure 6 request SDR video)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the third compression unit (as taught by Wozniak) to the HDR display system (as taught by Kozuka and Hsu). The motivation to combine the references is to render HDR video on display device whose peak brightness is lower than the peak brightness for a typical HDR display device but higher than the peak brightness for a typical display device having SDR. (Wozniak [0059]). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Delaney/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666